Martuscello, J. (dissenting).
The defendants were indicted for the crimes of rape in the first degree, sodomy in the first *582degree, sexual abuse in the first degree and assault in the second degree. After a protracted jury trial they were convicted of the crimes of sexual abuse in the first degree and assault in the second degree.
The defendants made an offer of proof pursuant to CPL 60.42 before the trial commenced. That section provides:
"§ 60.42 Rules of evidence; admissibility of evidence of victim’s sexual conduct in sex offense cases.
"Evidence of a victim’s sexual conduct shall not be admissible in a prosecution for an offense or an attempt to commit an offense defined in article one hundred thirty of the penal law unless such evidence:
"1. proves or tends to prove specific instances of the victim’s prior sexual conduct with the accused; or
"2. proves or tends to prove that the victim has been convicted of an offense under section 230.00 of the penal law within three years prior to the sex offense which is the subject of the prosecution; or
"3. rebuts evidence introduced by the people of the victim’s failure to engage in sexual intercourse, deviate sexual intercourse or sexual contact during a given period of time; or
"4. rebuts evidence introduced by the people which proves or tends to prove that the accused is the cause of pregnancy or disease of the victim, or the source of semen found in the victim; or
"5. is determined by the court after an offer of proof by the accused outside the hearing of the jury, or such hearing as the court may require, and a statement by the court of its finding of fact essential to its determination, to be relevant and admissible in the interests of justice.”
Defendants’ offer of proof consisted of what they characterized as evidence of three similar false rape complaints previously made by the complainant; certain records of South Oaks Hospital prepared in the regular course of business while complainant was a patient at that hospital from April 11, 1972 to May 22, 1972; statements by three males, two 18 years of age and one 31 years of age, that, inter alia, in sexual situations with complainant she had refused to let them touch her breasts; a statement by an 18-year-old male that he had seen complainant’s father beat her; a photograph in Mixer magazine, allegedly of complainant, which accompanied a *583solicitation for women to participate in sexual activity; and the minutes of a preliminary hearing held on May 12, 1975. The trial court held a brief hearing in the presence of the prosecution and defense counsel and then, at the request of defense counsel, who were hesitant to open their files to the prosecution, the trial court made an in camera examination of the documentation offered by the defense. The trial court concluded that the proffered evidence was inadmissible.
The underlying facts are succinctly set forth in the opinion of Mr. Justice O’Connor. There was, however, additional evidence at the trial which supported the ruling that the proffered evidence was inadmissible. It is clear from the record that complainant went directly to the Raber home after leaving the Mandel residence. Lila Raber testified that when she opened the door to her home the complainant "fell in”. The complainant, naked below the waist, was shaking uncontrollably. Her feet were dirty and her legs were scratched. The crime was immediately reported to the police. Several police officers arrived at complainant’s home shortly after complainant was carried there by her father from the Raber home. In short, the officers described complainant as being in an extreme state of hysteria reaction, emotional, upset and unable to answer questions. Complainant was crying, her hair was disheveled, her face was swollen and her legs were bruised. The complainant was taken to the Peninsula General Hospital emergency room by the police that night. The examining physician testified that complainant was terrified, nervous and shaky. Both sides of her head were tender and her forehead was bruised. There were also scratch marks on her chest and abdomen which could have been made by a nail or claw. There were contusions, abrasions and bruises on her elbows, knees, legs and feet. The pelvic examination revealed swelling and laceration of the left labia major. Complainant’s hymen had been recently torn and was bleeding; the physician noted that this did not mean that complainant had been a virgin prior to the crime.
The fact that the crime was immediately reported to the police, the discovery of blood stains and complainant’s clothing in the Mandel home and the incredible nature of the defense firmly support the jury’s verdict.
Defendants allege numerous grounds for reversal, but their basic position is that the trial court’s refusal to admit certain evidence deprived them of the opportunity to confront the *584principal prosecution witness and that this violated their rights under the Sixth Amendment.
Defendants’ offer of proof consisted, in part, of what they characterize as evidence of three prior similar false rape complaints made by the complainant. Defendants contend that such evidence was not offered merely to impeach the witness, but to show independently that the crimes of which they were accused had not been committed (People v Hurlburt, 166 Cal App 2d 334; 3A Wigmore, Evidence [Chadbourn rev], § 963). Although the principle relied on by defendants has merit (cf. People v Molineux, 168 NY 264; People v Mann, 31 NY2d 253; People v La Rue, 47 AD2d 649), the argument is unpersuasive in this case.
The evidence of three prior "similar false rape complaints” consisted of (1) a statement by the defense that one referred to in the opinion of Mr. Justice O’Connor as witness "A” would testify that complainant’s father had informed him that complainant had told her father that a former employer of complainant had attempted to rape her; (2) a statement signed by one referred to in the opinion of Mr. Justice O’Connor as witness "B” that in December, 1973, complainant had come to her door around midnight asking for help and alleging that someone had attempted to rape her and (3) 14 police reports prepared between September 11, 1974 and April 17, 1975 which concerned an attempted rape complaint which was reported by her to the police, and the subsequent police investigation. The statement of witness "A” is hearsay and does not fall within any exception to the hearsay rule. The statement by "B” was rebutted by the complainant, who testified at the preliminary hearing that "B’s” statement referred to the rape attempt reported by complainant to the police. Defendants made no effort to verify "B’s” recollection of the specific date. The police reports indicate that the police actively investigated the case for eight months but were unable to gather enough information from complainant or others to identify the perpetrator. There was no evidence that the rape occurred in a fashion similar to that alleged in the instant case and there is no evidence that the complaint was false. In fact, the police department’s active investigation of the complaint supports an inference that the complaint was genuine (People v Rincon-Pineda, 14 Cal 3d 864). Since the offer of proof did not consist of evidence that the accusation was false, such evidence was properly excluded and cross-*585examination curtailed because of the prejudicially immaterial implications of the questions (People v Pacheco, 220 Cal App 2d 320).
Defendants’ offer of proof also consisted of records of South Oaks Hospital prepared in the normal course of business while complainant was a patient at that hospital from April 11, 1972 to May 22, 1972. Although such records were probably not envisioned as coming within the ambit of CPL 60.42, it was proper to exclude them pursuant to that section because they were replete with references to complainant’s sexual history. At the trial, defendants were permitted to cross-examine complainant concerning her mental history and condition as reflected by the hosptial records. Complainant testified that she was hospitalized against her will subsequent to a suicide attempt, that she underwent electroshock therapy, that she would stay in one position and stare into space for long periods of time, that she was given medication and that she was presently under the care of a psychologist. -
Although objections to other questions regarding complainant’s mental history were sustained, and despite complainant’s lack of candor in responding to other questions, the defense amply presented and emphasized complainant’s mental history. Indicative of a multitude of assertions by defense counsel is a statement in the opening remarks that complainant’s testimony would consist of "half truths told by a girl who is * * * and has been for a long time emotionally disturbed, schizophrenic, detached from reality.” In summation, defense counsel emphasized that complainant "spent approximately a year in a mental institution”, that she was "emotionally disturbed”, "had a hallucination over two things”, had a "tortured mind”, and "unfortunate history of mental illness”, is "psychotic” and "mentally disturbed.” The defense was also able to elicit from Edward Spierer, a witness for the defense, a statement that "this girl is mentally sick.” While these statements by defense counsel certainly could not have had the same impact as the admission of the hospital records themselves, coupled with complainant’s testimony, they adequately apprised the jury of complainant’s mental history. The mental history and condition of a witness is relevant not only as to credibility, but also to the ability to perceive and remember events (People v Reusing, 14 NY2d 210). Where cross-examination of a witness apprises the jury of facts which allow it to assess and evaluate the testimony in the light of such facts, it *586may, as here, be proper to exclude the actual hospital records (People v Kampshoff, 53 AD2d 325). Although the trial court might have been overzealous in its effort to restrict prejudicial and immaterial cross-examination, the jury was clearly made aware that the complainant’s testimony did not necessarily merit the same credibility as that of a normal individual. The manner and extent of cross-examination lies largely within the discretion of the trial court and its rulings are not subject to review unless it clearly appears that the discretion was abused (People v Duffy, 36 NY2d 258; People v Schwartzman, 24 NY2d 241).
The defense also offered three affidavits by individuals who asserted that in sexual situations with complainant she had refused to let them touch her breasts. Those statements, made by friends or acquaintances of defendant Mandel, were not only given to the same private investigator, but are nearly identical in substance and tone. Not only do these affidavits represent the very type of evidence which the Legislature has determined should be inadmissible (see memorandum of Assemblyman Fink, NY Legis Ann, 1975, pp 47-48), but a reading of them demonstrates their unreliability; in addition, if complainant were as sexually promiscuous as is averred in those affidavits, it is highly unlikely the her hymen would have been recently torn and bleeding.
Defendants also offered an affidavit to the effect that complainant’s father had been beating her with his fists on an occasion prior to the date of the crime herein. Defendants offered this affidavit to support their argument that complainant’s injuries were the result of a beating by her father. The sequence of events indicates that complainant’s father had no opportunity to beat her prior to her examination at Peninsula General Hospital. Although there was testimony that complainant’s nose was broken subsequent to the crime, there was ample evidence of assault and defendants were not prejudiced by the exclusion of this testimony.
Contrary to the holding of the majority, I believe that our decision in People v Hamlin (58 AD2d 631) is not controlling. Unlike the facts in Hamlin, where the alibi witnesses had either refused to answer a prosecutor’s question in the witness room or respond to a subpoena, here they agreed to speak to the prosecutor only at the office of defense counsel. Even were it held error to elicit such facts, I note that in Hamlin the majority stated (p 632): "Had the evidence of guilt in this case *587been overwhelming and the actions of the prosecutor restricted to one or two occasions, we might have affirmed the judgment of conviction on the ground that defendant had not been substantially prejudiced”. Here, the proof of guilt was overwhelming, the instructions to the jury were fair, the summation temperate and no objection was taken.